Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment filed 28 February 2022.  Claims 1, 3-6, 8-9 have been amended.  Claims 1-9 are pending and have been considered below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lipson et al. (US 7,167,583 B1) in view of Sevin (US 2017/0310881 A1).

Claim 1.  Lipson discloses a model providing system that provides a model used in identification processing to any identification system that include[s] a data collection unit for collecting data at an installation location, for a surveillance application the set of hypotheses could cover all types of mobile vehicles present in an image that may include a tank, truck, van, car, motorcycle or bicycle, using a chain of models to systematically reduce the number and type of possible vehicles in the image (a surveillance system collects image data at an installed location) (C. 6, L. 6-11) using an image capture system comprising one or more cameras or sensors which capture an image of an object to be inspected (C. 10, L. 5-8), and identify an object indicated by the data collected by the data collection unit, the model providing system comprising: 
a model storage unit, implemented by a storage device, that stores a model, a model is stored for further use (C. 30, L. 50-52),
learned by using training data, an inspection system uses image analysis utilizing a plurality of different types of models (C. 4, L. 27-33) wherein attributes of models are measured during a matching process (C. 4, L. 44-45) and an image to be detected is matched with a model (C. , L. 18-20) models that have all of their basic elements are trained on examples to distinguish positive examples (images that contain the correct part) from negative examples (images that do not contain a part or contain the wrong or damaged part) (C. 8, L. 6-10) generating learned models (C. 19. L. 9-13) a learn (process) is then performed for each set of <models, reference designator> and the learned models are saved (to an inspection plan) (C. 19, L. 37-41) generating a plurality of learned models which are saved (C. 27, L. 35-41),
created, the concepts described herein apply equally well to inspection systems having any type of imaging or lighting systems (including lighting systems operating over a wide range of frequency profiles) or components provided that the systems or components have the desired operational or functional characteristics (C. 9, L. 14-20) While Lipson does not disclose generating a set of models for specific identification systems of a plurality of identification systems, models are specific for each identification system; 
a model integration unit, implemented by a processor, that generates a model to be provided to the identification system serving as a model providing destination by integrating models designated from among the models stored in the model storage unit, the model processors cooperate to apply multiple models to an image of an object provided thereto (C. 6, L. 37-39) the inspection system utilizes an image model, a structural model and a geometric model to inspect objects (C. 10, L. 45-47) combined in such a way that uses the strengths of each type of model (C. 10, 48-49) the learned models are saved (to an inspection plan) (C. 19, L. 37-41) generating a plurality of learned models which are saved (C. 27, L. 35-41); 
a model selection unit, implemented by the processor, that selects, when the identification system serving as the model providing destination is determined, the models to be recommended, generating default models for a part type (C. 18, L. 55-57) when one model is not accurate, generating a second model and using a clustering algorithm (C. 19, L. 27-34) to generate a plurality of learned models which are saved (C. 27, L. 35-41) a cluster plot for model score vs part is generated (C. 27, L. 44-46) wherein if a model is not an accurate model, a new model is generated (C. 28, L. 1-5) adding a new model (C. 28, L. 25-30)
a display control unit, implemented by the processor, that displays a screen for presenting … [information for] the models selected by the model selection unit and … the models which are not selected by the model selection unit to the operator, the system can take input from a user via a user interface during a debug process by asking questions of a user (C. 10, L. 33-36) clusters of example images, displayed on a user interface and which may be examined to identify components which require specialized or specially trained models for detection and recognition, present a measure of how well the models can discriminate between positive and negative examples, and can be used to choose the best set of models that gives a good separation between component images (C. 28, L. 15-24);
wherein the model integration unit generates the model by integrating the models … , matching an image of an object to be detected with one or more of multiple models (C. 5, L. 35-36) the model processors cooperate to apply multiple models to an image of an object provided thereto (C. 6, L. 37-39) the inspection system utilizes an image model, a structural model and a geometric model to inspect objects (C. 10, L. 45-47) combined in such a way that uses the strengths of each type of model (C. 10, 48-49) a mixed combination of model scores may be used in the decision function, such as in the structural model decision function (C. 22, L. 39-41) It is clear that the models may be combined in different ways in order to produce the most accurate model. 

Lipson does not disclose a plurality of identification systems, as disclosed in the claims.  However, in the same field of invention, Sevin discloses a video stream strategy can be formalized by three fields, comprising a first field (processing field) that corresponds to the type of processing to be performed to generate the video stream, a second field (input stream field) that corresponds to the identification of a video stream/flow used to generate the video stream, and a third field (location field) corresponds to a device of the video surveillance system where the generation of the video stream is performed (P. 0067) the surveillance may comprise a plurality of remote surveillance systems (P. 0101, 0102) a video stream strategy from a configuration of a set of stream strategies is selected for each video stream currently processed, and is called a "configuration", and the configuration may define, for each video stream of the plurality, at least a part of a path of a communication network over which data related to the video stream is to be transmitted, and the processing to be applied by at least one device of the path (P. 0130) the video stream strategy is adapted to available resources to process the requested stream (P. 0131).  Each device, or each set of devices, is analogous to the claimed identification system.  Therefore, considering the teachings of Lipson and Sevin, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine a plurality of identification systems with the teachings of Lipson.  One would have been motivated to combine a plurality of identification systems with the teachings of Lipson in order to allow Lipson to be more adaptable to the disclosed imaging systems depending on the resources of the target systems (Sevin: P. 0015).

Lipson does not disclose a model, for each identification system, as disclosed in the claims.  However, Lipson discloses a model is evaluated (C. 29, L. 56-58, C. 30, L. 50-58) and then a determination is made whether or not to evaluate other models (C. 30, L. 59-67).  Page 2, Lines 23-31 of Applicant’s specification discloses that a model is provided for higher identification accuracy to a new identification system.  While Lipson discloses that several different models may be evaluated, no models are for a specific inspector module.  Sevin discloses devices implement data for processing  (P. 0015) wherein the devices are resources used in the processing (P. 0037) a new video stream request is made from/to the devices (P. 0117) a video stream strategy from a configuration of a set of stream strategies is selected for each video stream currently processed, and is called a "configuration" (P. 0130) the video stream strategy is adapted to available resources to process the requested stream (P. 0131) by the devices (P. 0157) a configuration comprising strategies is sent to the devices (P. 0171).  Each device, or each set of devices, is analogous to the claimed identification system and each set of devices is configured with a particular configuration strategy that is configured for the specific resources required by the selected stream.  Therefore, considering the teachings of Lipson and Sevin, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine a model, for each identification system with the teachings of Lipson.  One would have been motivated to combine a model, for each identification system with the teachings of Lipson in order to allow Lipson to be more adaptable to the disclosed imaging systems depending on the resources of the target systems (Sevin: P. 0015).

Lipson does not disclose a model … created based on data obtained in the identification system, as disclosed in the claims.  However, Lipson discloses a model is evaluated (C. 29, L. 56-58, C. 30, L. 50-58) and then a determination is made whether or not to evaluate other models (C. 30, L. 59-67).  Page 2, Lines 23-31 of Applicant’s specification discloses that a model is provided for higher identification accuracy to a new identification system.  While Lipson discloses that several different models may be evaluated, no models are for a specific inspector module, which is analogous to the claimed identification system.  Sevin discloses a video stream strategy can be formalized by three fields, comprising a first field (processing field) that corresponds to the type of processing to be performed to generate the video stream, a second field (input stream field) that corresponds to the identification of a video stream/flow used to generate the video stream, and a third field (location field) corresponds to a device of the video surveillance system where the generation of the video stream is performed (P. 0067) the surveillance may comprise a plurality of remote surveillance systems (P. 0101, 0102) a video stream strategy from a configuration of a set of stream strategies is selected for each video stream currently processed, and is called a "configuration", and the configuration may define, for each video stream of the plurality, at least a part of a path of a communication network over which data related to the video stream is to be transmitted, and the processing to be applied by at least one device of the path (P. 0130) the video stream strategy is adapted to available resources to process the requested stream (P. 0131).  Each device, or each set of devices, is analogous to the claimed identification system.  Therefore, considering the teachings of Lipson and Sevin, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine a model … created based on data obtained in the identification system with the teachings of Lipson.  One would have been motivated to combine a model … created based on data obtained in the identification system with the teachings of Lipson in order to allow Lipson to be more adaptable to the disclosed imaging systems depending on the resources of the target systems (Sevin: P. 0015).

Sevin does not disclose selecting the models to be recommended to an operator as the models to be integrated based on similarities between an attribute of the data collection unit included in the determined identification system and attributes of the data collection unit included in the identification systems other than the determined identification system; a display control unit that displays a screen for presenting the identification systems corresponding to the models selected by the model selection unit and the identification systems corresponding to the models which are not selected by the model selection unit to the operator, the operator being able to designate the identification systems from among the presented identification systems on the screen; a model transmission unit, implemented by the processor and a communication interface, that transmits the model generated by the model integration unit to the identification system serving as the model providing destination; wherein the model integration unit generates the model by integrating the models corresponding to the identification systems designated by the operator on the screen, as disclosed in the claims.  That is, Lipson does not disclose configuring a model or set of models for a specific system and displaying a selectable list of configurations for a user to select for a selected system.  However, Lipson discloses the concepts described herein apply equally well to inspection systems having any type of imaging or lighting systems (including lighting systems operating over a wide range of frequency profiles) or components provided that the systems or components have the desired operational or functional characteristics (C. 9, L. 14-20, while Lipson does not disclose generating a set of models for specific identification systems of a plurality of identification systems, models are specific for each identification system) and Sevin discloses determining the available network resources and/or processing resources, based on the characteristics of the video streams of the set of video streams; determining that the requested new video stream with the requested characteristics cannot be processed with the available resources (P. 0023) first and second configurations may define, for each video stream to be processed according to the configuration, a path of a communication network over which the video stream is to be transmitted, the path comprising at least one device, and the processing to be applied by said at least one device (P. 0027) determining a plurality of possible second configurations; displaying the determined second configurations in a graphical user interface enabling a user to select one of the second configurations, and applying the second configuration for processing the set of video streams and the new video stream (P. 0028) when the strategies for processing the first sub-set of video streams are implemented, the video streams of the second-sub-set are considered with their target characteristics, and if the resources of the video surveillance system are not sufficient to process the second sub-set, the second set of video streams are processed with modified characteristics (P. 0098).  The modeling system of Lipson may be applied to a range of systems provided that the systems or components have the desired operational or functional characteristics.  In Sevin, a determination is made as to whether the system  has enough resources to process a selected stream from a device, and a list of configurations is displayed to a user for the user to select in order to compensate for the difference in resources required and resources available to process the video stream for the selected device.  So, the combination of Sevin with Lipson would allow a user to apply a configuration strategy for a device based on required and available resources, to one of the disclosed systems of Lipson.  Therefore, considering the teachings of Lipson and Sevin, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine selecting the models to be recommended to an operator as the models to be integrated based on similarities between an attribute of the data collection unit included in the determined identification system and attributes of the data collection unit included in the identification systems other than the determined identification system; a display control unit that displays a screen for presenting the identification systems corresponding to the models selected by the model selection unit and the identification systems corresponding to the models which are not selected by the model selection unit to the operator, the operator being able to designate the identification systems from among the presented identification systems on the screen; a model transmission unit, implemented by the processor and a communication interface, that transmits the model generated by the model integration unit to the identification system serving as the model providing destination; wherein the model integration unit generates the model by integrating the models corresponding to the identification systems designated by the operator on the screen with the teachings of Lipson and Sevin.  One would have been motivated to combine selecting the models to be recommended to an operator as the models to be integrated based on similarities between an attribute of the data collection unit included in the determined identification system and attributes of the data collection unit included in the identification systems other than the determined identification system; a display control unit that displays a screen for presenting the identification systems corresponding to the models selected by the model selection unit and the identification systems corresponding to the models which are not selected by the model selection unit to the operator, the operator being able to designate the identification systems from among the presented identification systems on the screen; a model transmission unit, implemented by the processor and a communication interface, that transmits the model generated by the model integration unit to the identification system serving as the model providing destination; wherein the model integration unit generates the model by integrating the models corresponding to the identification systems designated by the operator on the screen with the teachings of Lipson and Sevin in order to allow Lipson to be more adaptable to the disclosed imaging systems depending on the resources of the target systems (Sevin: P. 0015).

Claim 2.  Lipson and Sevin disclose the model providing system according to claim 1, and Lipson discloses the concepts described herein apply equally well to inspection systems having any type of imaging or lighting systems (including lighting systems operating over a wide range of frequency profiles) or components provided that the systems or components have the desired operational or functional characteristics (C. 9, L. 14-20) components for which a model is developed may be compared to a learned model (C. 21, 8-10) a model score is generated from a correlation function, or other model matching method, for example, a model may have a matching function (C. 29, L. 63 – C. 30, L. 1) While Lipson does not disclose generating a set of models for specific identification systems of a plurality of identification systems, models are specific for each identification system) and Sevin discloses when the strategies for processing the first sub-set of video streams are implemented, the video streams of the second-sub-set are considered with their target characteristics, and if the resources of the video surveillance system are not sufficient to process the second sub-set, the second set of video streams are processed with modified characteristics (P. 0098) containing a list of groups X1, X2, . . . , Xm of the second sub-set of video streams (devices) and the corresponding video stream strategies S1, S2, . . . , Sm (P. 0200).  The modeling system of Lipson may be applied to a range of systems provided that the systems or components have the desired operational or functional characteristics.  In Sevin, a determination is made as to whether the system, comprised of a set of devices for a selected stream, has enough resources to process a selected stream from a device, and a list of configurations is displayed to a user for the user to select in order to compensate for the difference in resources required and resources available to process the video stream for the selected device, or set of devices.  So the combination of Sevin with Lipson would allow a user to apply a configuration strategy for a device, or set of devices, based on required and available resources, to one of the disclosed systems of Lipson.  Therefore, considering the teachings of Lipson and Sevin, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine wherein the model selection unit calculates the similarities between the attributes of the data collection unit included in the individual identification systems other than the identification systems serving as the model providing destination and the attribute of the data collection unit included in the identification system serving as the model providing destination, specifies a predetermined number of identification systems from among the identification systems other than the identification system serving as the model providing destination in descending order of the similarities, and selects the models corresponding to the predetermined number of identification systems with the teachings of Lipson and Sevin.  One would have been motivated to combine wherein the model selection unit calculates the similarities between the attributes of the data collection unit included in the individual identification systems other than the identification systems serving as the model providing destination and the attribute of the data collection unit included in the identification system serving as the model providing destination, specifies a predetermined number of identification systems from among the identification systems other than the identification system serving as the model providing destination in descending order of the similarities, and selects the models corresponding to the predetermined number of identification systems with the teachings of Lipson and Sevin in order to allow Lipson to be more adaptable to the disclosed imaging systems depending on the resources of the target systems (Sevin: P. 0015).

Claim 3.  Lipson and Sevin disclose the model providing system according to claim 1, and Lipson further discloses wherein the model selection unit specifies the identification systems in which an erroneous identification rate in a situation in which an erroneous identification rate in the identification system serving as the model providing destination is equal to or greater than a first threshold value is less than a second threshold value, and selects the models corresponding to the identification systems, wherein the second threshold value is equal to or less than the first threshold value, generating a (low) confidence score for an image (C. 18, L. 21-24) applying an image model to a captured image, wherein the probability of correlating the image with the model increases or decreases based on analysis parameters (C. 20, L. 13-28) calculating the probability or a confidence of the accuracy of learned data (model) when compared to an image (C. 21, L. 33-36) and outputting the probability (C. 21, L. 47-50) where the probability must be greater than some predetermined value (C. 21, L. 51-61 and C. 22, L. 37-42) in order to calculate a separation function to evaluate a model (C. 29, L. 63-66) the probability that a model has a high level of confidence can be calculated (C. 30, L. 17-26) after the separation function is computed, a decision is made as to whether the separation function is acceptable (for an image model), if the separation function includes correlation functions, the decision as to whether the separation function is acceptable may be made by computing the difference between minimum and maximum correlation values and comparing the difference value to a predetermined threshold value (C. 30, L. 27-39) The separation function is used to evaluate models and the probability of a high confidence factor (a ratio or rate high confidence over low confidence), or the probability must exceed a predetermine threshold, and minimum and maximum correlation values are compared to a threshold in order to determine if the model is valid; furthermore, Fig. 14A of Lipson clearly shows an iterative process of evaluating models, so the probability or confidence would be evaluated with respect to this iterative process. Sevin discloses a new video stream request is made from/to the devices (P. 0117) a video stream strategy from a configuration of a set of stream strategies is selected for each video stream currently processed, and is called a "configuration" (P. 0130) the video stream strategy is adapted to available resources to process the requested stream (P. 0131) by the devices (P. 0157) a configuration comprising strategies is sent to the devices (P. 0171).  That is, the configuration strategies are separate from the selected streams, each of which is comprised of a different set of devices, meaning that the configuration strategy for each stream, and applied to each different set of devices, is different.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine wherein the specified identification systems are different from the identification system serving as the model providing destination with the teachings of Lipson and Sevin with the same motivation used in the rejection of Claim 1.

Claim 4.  Lipson and Sevin disclose the model providing system according to claim 1, and Lipson further discloses a providing destination determination unit, implemented by the processor and the communication interface, that determines the identification system serving as the model providing destination based on an index indicating identification accuracy of the identification processing in each identification system, if a placed image is inaccurately labeled, meaning the expected object is not in the image, we would want to remove the score associated with this image from the set of place scores (C. 29, L. 34-37) in order to calculate a separation function to evaluate a model (C. 29, L. 63-66) the probability that a model has a high level of confidence can be calculated (C. 30, L. 17-26) after the separation function is computed, a decision is made as to whether the separation function is acceptable (for an image model), if the separation function includes correlation functions, the decision as to whether the separation function is acceptable may be made by computing the difference between minimum and maximum correlation values and comparing the difference value to a predetermined threshold value (C. 30, L. 27-39) The separation function is used to evaluate models and the probability of a high confidence factor (a ratio or rate high confidence over low confidence), and minimum and maximum correlation values are compared to a threshold in order to determine if the model is valid. 

Claim 5.  Lipson and Sevin disclose the model providing system according to claim 1, and Sevin further discloses determining a plurality of possible second configurations; displaying the determined second configurations in a graphical user interface enabling a user to select one of the second configurations, and applying the second configuration for processing the set of video streams and the new video stream (P. 0028) when the strategies for processing the first sub-set of video streams are implemented, the video streams of the second-sub-set are considered with their target characteristics, and if the resources of the video surveillance system are not sufficient to process the second sub-set, the second set of video streams are processed with modified characteristics (P. 0098).  A list of configurations is displayed to a user for the user to select for a selected stream (device) in order to compensate for the difference in resources required and resources available to process the video stream for the selected device.  So, the combination of Sevin with Lipson would allow a user to apply a configuration strategy for a device, selected form a list of devices and configuration strategies, based on required and available resources, to one of the disclosed systems of Lipson.  Therefore, considering the teachings of Lipson and Sevin, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine a providing destination determination, implemented by the processor and the communication interface, unit that determines, when icons indicating the identification systems are displayed and any icon is clicked, the identification system corresponding to the clicked icon as the identification system serving as the model providing destination with the teachings of Lipson and Sevin.  One would have been motivated to combine a providing destination determination, implemented by the processor and the communication interface, unit that determines, when icons indicating the identification systems are displayed and any icon is clicked, the identification system corresponding to the clicked icon as the identification system serving as the model providing destination with the teachings of Lipson and Sevin in order to allow Lipson to be more adaptable to the disclosed imaging systems depending on the resources of the target systems (Sevin: P. 0015).

Claim 6.  Lipson and Sevin disclose the model providing system according to claim 1, and Sevin further discloses determining a plurality of possible second configurations; displaying the determined second configurations in a graphical user interface enabling a user to select one of the second configurations, and applying the second configuration for processing the set of video streams and the new video stream (P. 0028) when the strategies for processing the first sub-set of video streams are implemented, the video streams of the second-sub-set are considered with their target characteristics, and if the resources of the video surveillance system are not sufficient to process the second sub-set, the second set of video streams are processed with modified characteristics (P. 0098) containing a list of groups X1, X2, . . . , Xm of the second sub-set of video streams and the corresponding video stream strategies S1, S2, . . . , Sm (P. 0200).  A list of configurations is displayed to a user for the user to select for a selected stream (device) in order to compensate for the difference in resources required and resources available to process the video stream for the selected device.  The list displayed to the user clearly displays a subset of streams (devices) and video stream strategies.  So, the combination of Sevin with Lipson would allow a user to apply a configuration strategy for a device, selected form a list of devices and configuration strategies, based on required and available resources, to one of the disclosed systems of Lipson.  Therefore, considering the teachings of Lipson and Sevin, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine a classification unit, implemented by the processor, that classifies the identification systems into a plurality of groups based on the attributes of the data collection unit of the individual identification systems, wherein the display control unit displays icons indicating the individual identification systems in different modes for the groups, emphasizing and displaying the icons indicating the identification systems corresponding to the models selected by the model selection unit more than the icons indicating the identification systems corresponding to the models which are not selected by the model selection unit, displaying a predetermined button, and determining, when the icons are clicked and the predetermined button is clicked by the operator, that the identification systems indicated by the clicked icons are designated by the operator with the teachings of Lipson and Sevin.  One would have been motivated to combine a classification unit, implemented by the processor, that classifies the identification systems into a plurality of groups based on the attributes of the data collection unit of the individual identification systems, wherein the display control unit displays icons indicating the individual identification systems in different modes for the groups, emphasizing and displaying the icons indicating the identification systems corresponding to the models selected by the model selection unit more than the icons indicating the identification systems corresponding to the models which are not selected by the model selection unit, displaying a predetermined button, and determining, when the icons are clicked and the predetermined button is clicked by the operator, that the identification systems indicated by the clicked icons are designated by the operator with the teachings of Lipson and Sevin in order to allow Lipson to be more adaptable to the disclosed imaging systems depending on the resources of the target systems (Sevin: P. 0015).

Claim 7.  Lipson and Sevin disclose the model providing system according to claim 6, and Lipson discloses a model is stored for further use (C. 30, L. 50-52) and Sevin further discloses determining a plurality of possible second configurations; displaying the determined second configurations in a graphical user interface enabling a user to select one of the second configurations, and applying the second configuration for processing the set of video streams and the new video stream (P. 0028) when the strategies for processing the first sub-set of video streams are implemented, the video streams of the second-sub-set are considered with their target characteristics, and if the resources of the video surveillance system are not sufficient to process the second sub-set, the second set of video streams are processed with modified characteristics (P. 0098) containing a list of groups X1, X2, . . . , Xm of the second sub-set of video streams and the corresponding video stream strategies S1, S2, . . . , Sm (P. 0200).  A list of configurations is displayed to a user for the user to select for a selected stream (device) in order to compensate for the difference in resources required and resources available to process the video stream for the selected device.  The list displayed to the user clearly displays a subset of streams (devices) and video stream strategies.  So, the combination of Sevin with Lipson would allow a user to apply a configuration strategy for a device, selected form a list of devices and configuration strategies, based on required and available resources, to one of the disclosed systems of Lipson.  Therefore, considering the teachings of Lipson and Sevin, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine wherein the model storage unit stores the model for each identification system, and stores a predetermined model learned by using all pieces of the training data corresponding to the identification systems, and the display control unit displays an icon indicating the predetermined model separately from the icons indicating the individual identification systems, and determines that the predetermined model is designated by the operator when the icon indicating the predetermined model is clicked with the teachings of Lipson and Sevin.  One would have been motivated to combine wherein the model storage unit stores the model for each identification system, and stores a predetermined model learned by using all pieces of the training data corresponding to the identification systems, and the display control unit displays an icon indicating the predetermined model separately from the icons indicating the individual identification systems, and determines that the predetermined model is designated by the operator when the icon indicating the predetermined model is clicked with the teachings of Lipson and Sevin in order to allow Lipson to be more adaptable to the disclosed imaging systems depending on the resources of the target systems (Sevin: P. 0015).

Claim 8 discloses a model providing method claim similar to the model providing system claim of Claim 1 and is rejected with the same rationale.

Claim 9 discloses a non-transitory computer-readable recording medium (in which a model providing program is recorded) claim similar to the model providing system claim of Claim 1 and is rejected with the same rationale.

Response to Arguments
Applicant’s arguments, see Applicant’s Arguments/Remarks made in an amendment, filed 28 February 2022, with respect to 35 USC 112(f) interpretation of Claims 1-9 have been fully considered.  Applicant has amended the claims to include the structure for accomplishing the functional language in the claims.  The 35 USC 112(f) interpretation of Claims 1-9 has been withdrawn. 

Applicant's arguments filed 28 February 2022 have been fully considered but they are not persuasive.

The applicant argues:
Regarding the rejection of claim 1, it is respectfully submitted that Lipson in view of Sevin fails to disclose or reasonably suggest each and every element of claim 1, which recites: 

...a model storage unit...that stores a model, for each identification system, learned by using training data created based on... 

For example, the rejection relies on features including Lipson's block 246 for an alleged "model," but the rejection then admits that Lipson does not include multiple "identification systems." The rejection then cites to Sevin for alleged "identification systems" but does not cite to Sevin, even in view of Lipson, for a model "for each identification system." 

As such, even if one of ordinary skill in the art were to attempt to include multiple identification systems in the combination, as alleged by the rejection, the cited references do not reasonably suggest how to find such "model, for each identification system" as Lipson's block 246, cited for the alleged "model," does not account for multiple identification systems.

The examiner respectfully disagrees.  Lipson discloses a model is evaluated and then a determination is made whether or not to evaluate other models.  Page 2, Lines 23-31 of Applicant’s specification discloses that a model is provided for higher identification accuracy to a new identification system.  While Lipson discloses that several different models may be evaluated, no models are for a specific inspector module.  Sevin discloses devices implement data for processing, wherein the devices are resources used in the processing.  A new video stream request is made from/to the devices.  A video stream strategy from a configuration of a set of stream strategies is selected for each video stream currently processed, and is called a "configuration".  The video stream strategy is adapted to available resources to process the requested stream by the devices.  A configuration comprising strategies is sent to the devices.

The applicant argues:
For the rejection of claim 3, the rejection cites entirely to features of Lipson even if the rejection is based on the combination of Lipson and Sevin. However, since the rejection already acknowledged that Lipson does not include multiple “identification systems,” the rejection has not provided any combination of references that would “specify[] the identification systems” much less as specifically claimed as noted above. The alleged combination with Sevin would not remedy this deficiencies.

As such, it is respectfully requested that the rejection be withdrawn for this additional reason.

The examiner respectfully disagrees.  As noted above, a new video stream request is made from/to the devices.  A video stream strategy from a configuration of a set of stream strategies is selected for each video stream currently processed, and is called a "configuration".  The video stream strategy is adapted to available resources to process the requested stream by the devices.  A configuration comprising strategies is sent to the devices.  That is, the configuration strategies are separate from the selected streams, each of which is comprised of a different set of devices, meaning that the configuration strategy for each stream is different.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M HEFFINGTON whose telephone number is (571)270-1696. The examiner can normally be reached 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar B Paula can be reached on 571-272-4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M.H/Examiner, Art Unit 2177                                                                                                                                                                                                        5/17/2022

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177